Title: To Benjamin Franklin from Madame de Baussan, 7 [May] 1782
From: Baussan, Madame N.
To: Franklin, Benjamin


Mardy 7 [May, 1782]
Ce Voyage a Versailles nous a bien chagriné, tres cher papa, nous avions Calculé, le diné amériquain du dimanche, le Voyage a la Cour ordinairement le Mardy, et nous nous Croyons assurés du plaisir de vous posseder avec monsieur votre petit-fils, a qui je dois bien quelques reproches pour son oubli. Nous avions donné rendés vous après diné a 2 italiens qui vous auroient amusé par leurs tours, leurs grimaces, et leur musique, Ce Maudit Voyage de Versailles nous a fait grand tort; il n’est pas si aisé de vous déterminer a venir diner a une lieue, et puis Me Brilion qui arive incessamment voudra vous avoir tout a elle, enfin, je vous suplie tres bon papa de vous souvenir que vous vous engagés a me dédomager un autre jour, jirai si je puis vous le demander un Matin a l’heure du Thé, et vous offrir l’hommage du sincer attachement avec lequel jay l’honneur dêtre votre tres humble et tres obeissante servant
N. Baussan
 
Addressed: A Monsieur / Monsieur francklin ministre / plenipotentiaire des états unis / a passy
Endorsed: Baussan
